EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Laurence M. Downes, hereby certifies as follows: (a) I am the Chief Executive Officer of New Jersey Resources Corporation (the “Company”); (b) To the best of my knowledge, the Company’s Quarterly Report on Form 10-Q for the period ended December 31, 2009 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (c) To the best of my knowledge, based upon a review of the Report, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 3, 2010 By: /s/ Laurence M. Downes Laurence M. Downes Chairman, President and Chief Executive Officer
